Prospectus July 29, 2010 OPTIMUM FUNDS Nasdaq OPTIMUM LARGE CAP GROWTH FUND Class A OALGX Class B OBLGX Class C OCLGX OPTIMUM LARGE CAP VALUE FUND Class A OALVX Class B OBLVX Class C OCLVX OPTIMUM SMALL-MID CAP GROWTH FUND Class A OASGX Class B OBSGX Class C OCSGX OPTIMUM SMALL-MID CAP VALUE FUND Class A OASVX Class B OBSVX Class C OCSVX OPTIMUM INTERNATIONAL FUND Class A OAIEX Class B OBIEX Class C OCIEX OPTIMUM FIXED INCOME FUND Class A OAFIX Class B OBFIX Class C OCFIX THE U.S. SECURITIES AND EXCHANGE COMMISSION HASNOT APPROVED OR DISAPPROVED THESE SECURITIES ORPASSED UPON THE ADEQUACY OF THIS PROSPECTUS. ANYREPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Optimum Fund Trustn 2005 Market Streetn Philadelphia, Pennsylvania Table of contents Fund summaries Optimum Large Cap Growth Fund page 2 Optimum Large Cap Value Fund 8 Optimum Small-Mid Cap Growth Fund 13 Optimum Small-Mid Cap Value Fund 18 Optimum International Fund 23 Optimum Fixed Income Fund 28 More information about the Funds’ risks page 33 Disclosure of portfolio holdings information page 36 Who manages the Funds? page 37 Investment manager 37 Sub-advisers and portfolio managers 37 Who’s Who? 41 About your account page 43 Investing in the Funds 43 Choosing a share class 43 Dealer compensation 46 Payments to intermediaries 46 How to reduce your sales charge 47 Waivers of Contingent Deferred Sales Charges 48 How to buy shares 50 Fair valuation 51 Document delivery 51 How to sell shares 51 How to transfer shares 52 Account minimums 52 Special services 52 Exchanges 52 Frequent trading of Fund shares 52 Dividends, distributions, and taxes 54 Financial highlights page 56 Additional information back cover 1 Fund summary: Optimum Large Cap Growth Fund What is the Fund’s investment objective? The Optimum Large Cap Growth Fund seeks long-term growth of capital. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $75,000 in the Optimum Funds. More information about these and other discounts is available from your financial advisor, in this prospectus under the section entitled “About your account,” and in the Fund’s statement of additional information under the section entitled “Purchasing shares.” Shareholder fees (fees paid directly from your investment) Class A B C Maximum sales charge (load) imposed on purchases as a percentage of offering price 5.75 % None None Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower None 4.00 %1 1.00 %1 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C Management fees 0.77 % 0.77 % 0.77 % Distribution and service (12b-1) fees 0.35 % 1.00 % 1.00 % Other expenses 0.54 % 0.54 % 0.54 % Total annual fund operating expenses 1.66 % 2.31 % 2.31 % Fee waivers and expense reimbursements2 (0.04 %) (0.04 %) (0.04 %) Total annual fund operating expenses after fee waivers and expense reimbursements 1.62 % 2.27 % 2.27 % 1 If you redeem Class B shares during the first year after you buy them, you will pay a CDSC of 4.00%, which declines to 3.25% during the second year, 2.75% during the third year, 2.25% during the fourth and fifth years, 1.50% during the sixth year, and 0% thereafter. Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund’s investment manager, Delaware Management Company (Manager), is contractually waiving its investment advisory fees and/or paying expenses (excluding any 12b-1 plan and certain other expenses) to the extent necessary to prevent total annual fund operating expenses from exceeding 1.27% of the Fund’s average daily net assets from July 29, 2010 through July 29, 2011. These waivers and reimbursements may only be terminated by agreement of the Manager and the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the Manager’s waivers and reimbursements for the one-year period and the total operating expenses without waivers for years 2 through 10.
